The opinion of the court was delivered by
Royce, J.
In the case of Holmes v. Essex, 6 Vt. 47, the sheriff of the county was a rated inhabitant of Essex, but the writ was served by his deputy, who w.as not alleged to have been an inhabitant of that town, or personally interested in the suit. Here the sheriff .himself served the writ, having ratable estate in the town of Georgia, for which he was rated and taxed, though he does not appear to have, been, at the time of serving the writ, a resident inhabitant of that town. This latter fact makes the only difference between the two cases, which can possibly tend to aid the service in the present instance. But the place of the officer’s residence is not made a test of qualification by the statute, nor was it at all relied upon in the case cited. That decision proceeded solely on the ground of interest, and must therefore govern the present case.
Judgment of'the county court affirmed.